COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Michael Wayne Starnes v. The State of Texas

Appellate case number:     01-13-00280-CR

Trial court case number: 22566

Trial court:               258th District Court of Polk County

       The complete record has been filed in the above-referenced appeal. Appellant’s
appointed counsel, Tom Brown, has failed to timely file a brief on appellant’s behalf. On May
17, 2013, the Clerk of the Court notified appellant that a brief had not yet been filed and required
a response within 10 days. Appellant did not respond.

        Before a court-appointed attorney may be relieved of his duties and replaced by other
counsel, a finding of good cause must be entered on the record. TEX. CODE CRIM. PROC. ANN.
art. 26.04(j)(2) (West Supp. 2011). We therefore abate this appeal and remove it from this
Court’s active docket. We direct the trial court to conduct a hearing at which a representative of
the Polk County District Attorney’s Office and appellant’s counsel Tom Brown shall be present.
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at the
trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing. 1

      The trial court shall have a court reporter record the hearing. The trial court is directed to
make appropriate findings on these issues:

       (1) Inquire of counsel Tom Brown the reasons, if any, that he has failed to file a brief on
           appellant’s behalf;
       (2) determine whether good cause exists to relieve Tom Brown of his duties as
           appellant’s counsel;
       (3) if good cause exists, enter a written order relieving Tom Brown of his duties as

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides
       for a simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or appellant. On
       request of appellant, appellant and his counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the attorney representing the State.
           appellant’s counsel, including in the order the basis for and finding of good cause,
           and appointing substitute appellate counsel at no expense to appellant;
       (4) if good cause does not exist, set a date certain when appellant’s brief is due,
           regardless of whether this Court has yet reinstated the appeal and no later than 30
           days from the date of the hearing.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(d), 26.04(j)(2) (West Supp. 2011); TEX. R. APP. P.
38.8(b).

        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court no later than 30 days from the date of this order. Additionally, the trial
court’s findings and recommendations and any orders issued pursuant to the hearing shall be
included in a supplemental clerk’s record and filed in this Court no later than 30 days from the
date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: June 6, 2013